DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/29/22 has been entered. Claim 12 has been amended. Claims 1-20 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufeldt (US 3,709,379) in view of Gaudet (CA 2,762,592), cited in previous office action.
Regarding claim 1, an invention relating to robotic systems, Kaufeldt discloses (Figs. 1 & 3) a surgical system (Abstract) comprising: a base (1); a first link (5) mechanically coupled to the base (Col. 2, lines 23-35); a second link (6) mechanically coupled to the first link at a damper (17; Col. 4, lines 51-56); and a surgical tool (13) supported by the second link (Col. 2, lines 34-52). However, Kaufeldt fails to disclose a squeeze film damper.
In the analogous art of dampers, Gaudet teaches a (viscous) damper including a squeeze film damper (Fig. 5) [Note, applicant’s original disclosure details the squeeze film damper includes a cup and an insert, and a damping fluid (Par. 0013); and prior art reference Gaudet discloses a cup (228), an insert (224), and a damping fluid (218)] that compensates for vibrations in devices such as machines and sensitive electronics (pg. 16, lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufeldt to have a squeeze film damper. Doing so would provide a damper that does not require any high pressure seal and is substantially friction free, hence more reliable than conventional cylinder and piston dampers (pg. 9, lines 27-29), as taught by Gaudet.
Regarding claim 2, Kaufeldt, as modified by Gaudet discloses wherein the squeeze film damper comprises a cup (228), an insert (224), and a damping fluid (218) between the cup and the insert [see figure 5 of Gaudet].
Regarding claim 3, Kaufeldt, as modified by Gaudet discloses wherein: the cup comprises a plurality of inwardly extending ridges (231, 220a, 220b); and the insert comprises a plurality of outwardly extending ridges (224b, 224b’) [see figure 5 of Gaudet].
Regarding claim 4, Kaufeldt, as modified by Gaudet discloses wherein the plurality of inwardly extending ridges are interdigitated with the plurality of outwardly extending ridges [see figure 5 of Gaudet].
Regarding claim 5, Kaufeldt, as modified by Gaudet discloses wherein the squeeze film damper has at least 3 mechanical degrees of freedom [Note, Kaufeldt further discloses very prompt and effective damping of the high-speed movements of the tubes is achieved by the utilized damping means (Col. 4, lines 44-46), and there are 3 tubes displaceable in x, y, and z directions (Col. 2, lines 30-49)]
Regarding claim 6, Kaufeldt, as modified by Gaudet discloses wherein the at least 3 mechanical degrees of freedom include: a rotational degree of freedom about an axis; a pitch degree of freedom relative to the axis; and a yaw degree of freedom relative to the axis [Note, the amount of freedom is not disclosed, the device of Gaudet is used to reduce vibration, the fluid, gaps, springs, and seals will therefore allow the squeeze film damper move (freedom) up and down, rotate, and vibrate side-to-side to reduce vibration].
Regarding claim 7, Kaufeldt, as modified by Gaudet discloses wherein the squeeze film damper comprises an insert having a shaft (2248) extending along a longitudinal axis from a top surface to a bottom surface (see figure 5 of Gaudet, rotated 90°),
Regarding claim 8, Kaufeldt, as modified by Gaudet discloses wherein the insert further comprises a plurality of protrusions (224b, 224b’) extending around a perimeter of the shaft [see figure 5 of Gaudet].
Regarding claim 10, Kaufeldt, as modified by Gaudet discloses wherein the squeeze film damper further comprises a cup having an inner wall configured receive the insert [i.e. element 228 forms a cup, see figure 5 of Gaudet].
Regarding claim 11, Kaufeldt, as modified by Gaudet discloses wherein the cup comprises a plurality of protrusions (231, 220a, 220b) configured to mate with corresponding protrusions of the insert [see figure 5 of Gaudet].
Regarding claims 9 and 12, Kaufeldt, as modified by Gaudet discloses the surgical system of claims 8 and 10 respectively. It should be noted the Gaudet fails teaches wherein the plurality of protrusions are spaced irregularly along a length of the shaft. However, the choice of designing the protrusions on the shaft to be regularly spaced or irregularly space is a finite number of options. This instant application does not recite any criticality or advantage to having irregularly spaced protrusions over regularly spaced protrusions. As such, the forming of irregularly spaced protrusions is considered a mere design choice and it appears the protrusions of Gaudet would work equally well regardless of the protrusions being regularly or irregularly spaced. Through experimentation, one of ordinary skill can determine what configuration is most effective based on the intended use of the device. Under KSR reasoning, i would have been obvious for one having ordinary skill in the art before the effective filing date to try different arrangements of the protrusions (particularly when there is a finite number of options) to find the most effective arrangement for the protrusions (regularly spaced or irregularly spaced), based on designed damping effect. KSA international Co. v. Teleflex inc., 550 US. S98, 82 USPO2d L385 (2007).
Regarding claim 13, Kaufeldt, as modified by Gaudet discloses wherein the squeeze film damper further comprises a film space (area filled by element 218) located between the insert and the inner wall of the cup, the film space being configured to receive a fluid (218) or powder [see figure 5 of Gaudet].
Regarding claim 14, Kaufeldt, as modified by Gaudet discloses the surgical system of claim 13. It should be note the Gaudet fails to teach wherein the fluid has a viscosity of at least 20 centipoise and at mast 2000 centipoise. It would have been obvious to one having ordinary skill in the art before the effective Hing date of the claimed invention to use a fluid with a viscosity of at least 20 centipoise and at mast 2000 centipoise since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claims relative dimension would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gaudet would not operate differently with the claimed fluid since Gaudet discloses working fluid may use several different fluids and it is known that the different fluids have different viscosities and different properties for dampening (pg. 6, line 15-pg. 7 line 1). The system described can be adapted ta dampen to different environments, and the system would function appropriately having the claimed viscosities. Further, applicant places no criticality on the range claimed, indicating simply that “the fluid can have a viscosity of at least 20 centipoise, 50 centipoise, 100 centipoise, 200 centipoise, 500 centipoise, 1000 centipoise, 1500 centipoise, 2000 centipoise, and/or of any other or intermediate value” [0089].
Regarding claim 15, Kaufeldt, as modified by Gaudet discloses wherein the squeeze film damper further comprises a seal configured to seal the film space [i.e. figure 4’s seals 144a and 144h, which are also present in figure 5 but not labeled, see figures 4 and 5 of Gaudet].
Regarding claim 16, Kaufeldt, as modified by Gaudet discloses wherein the seal comprises a gasket or an a-ring [i.e. figure 4 shows seals 144a and 144b, which are also present in figure 5 but not labeled, 144a and 144b go around shaft 224 forming an “o”, furthermore if is well known that o-rings are used to form seals around shafts, see figures 4 and 5 of Gaudet].
Regarding claim 17, Kaufeldt, as modified by Gaudet discloses wherein: the insert comprises a plurality of first protrusions (224b, 224b’); the cup comprises a plurality of second protrusions (231, 220a, 220b); the plurality of first protrusions are interdigitated with the plurality of second protrusions; and the film space is located between the plurality of first protrusions and the plurality of second protrusions [see figure 5 of Gaudet].
Regarding claim 18, Kaufeldt, as modified by Gaudet discloses wherein the squeeze film camper further comprises a spring (225a, 225b) extending between the insert and the cup [see figure 5 of Gaudet].
Regarding claim 19, Kaufeldt, as modified by Gaudet discloses wherein the spring is a torsion spring, a compression spring, or a tension spring [see page 12, lines 19-20 of Gaudet].
Regarding claim 20, Kaufeldt, as modified by Gaudet discloses wherein the spring has one or more degrees of freedom [figure 5 shows the damper placed horizontally, the springs in the horizontal position will allow left and right movement, see page 12, lines 22-24 and figure 5a of Gaudet].
Response to Arguments
Applicant's arguments filed 04/29/22 have been fully considered but they are not persuasive. Applicant argues none of the prior art references teaches the squeeze film damper. Examiner respectfully disagrees. Prior art reference Gaudet teaches a (viscous) damper including a squeeze film damper (Fig. 5) [Note, applicant’s original disclosure details the squeeze film damper includes a cup and an insert, and a damping fluid (Par. 0013); and prior art reference Gaudet discloses a cup (228), an insert (224), and a damping fluid (218)].
Also, applicant argues that none of the prior art references teaches claim 4’s limitations of the squeeze film damper that include a plurality of inwardly extending ridges of a cup being interdigitated with the plurality of outwardly extending ridges of an insert. Examiner respectfully disagrees. According to Merriam-Webster defines interdigitated as “to become interlocked like the fingers of folded hands”. Applicant discloses the interdigitated ridges in Figure 18, and the interdigitated ridges have a internal volume (1829) in between them which is filled with the fluid (Par. 0089). Given the broadest reasonable interpretation, Gaudet teaches (Fig. 5) the cup comprises a plurality of inwardly extending ridges (231, 220a, 220b); and the insert comprises a plurality of outwardly extending ridges (224b, 224b’) wherein the plurality of inwardly extending ridges are interdigitated with the plurality of outwardly extending ridges [i.e. elements 231, 220a, 220b of the cup are in between elements 224b, 224b’ of the insert which have the fluid in between] (Pg. 12, lines 26-29).
Applicant’s remaining arguments, see pages 5-7, filed 04/29/22, with respect to the rejection of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         	
	/C.U.I/               Examiner, Art Unit 3771